Citation Nr: 1441075	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to service connection for cervical and thoracic spine disorders, to include as secondary to a service-connected lumbar spine disability. 

3.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to service-connected lumbar spine disability or cervical/thoracic spine disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, and from November 1990 to June 1991, to include a tour in the Persian Gulf.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, TX, Regional Office (RO) of the Department of Veterans Affairs (VA).

In support of his claims, the Veteran testified at the RO's office in Waco, Texas (Travel Board hearing) held before the undersigned in July 2010. A transcript of the hearing is currently of record.

In the February 2012 remand, the Board also remanded a claim for erectile dysfunction.  This claim was granted in a January 2013 rating decision and is therefore, no longer on appeal. 

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals an August 2014 appellant brief.  The remaining documents are irrelevant to the issues on appeal or duplicative of documents contained within the physical claims file; the VA medical records associated with the claims file after the most recent statement of the case (SOC) do not contain any symptoms of the lumbar spine not already present in the medical records reviewed by the RO in the 2013 supplemental SOC.

Finally, the Board notes that it has not addressed the issue of entitlement to a total disability rating based on individual unemployability (TDIU). Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised. Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996). Although the Veteran has missed time from work due to his disabilities, the record does not show he is unemployed as a result.  Accordingly, the issue is not addressed herein.

The issues of service connection for thoracic and cervical spine disorders and radiculopathies of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected lumbar spine disability has been manifested by complaints of pain with limitation of range of motion, but not by ankylosis or incapacitating episodes of at least six weeks in the past 12 months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2006 and June 2008 that fully addressed all notice elements.  The claim was then readjudicated in a January 2013 supplemental SOC.  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records, and private medical records.  Additionally, the Veteran was afforded a VA examination in March 2012 that is adequate for adjudication purposes, as it is based on a review of the records, a physical examination of the Veteran, and consideration of the rating criteria.   

At the July 2010 Board hearing, the Veterans Law Judge outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim. The Veteran's specific symptomatology was discussed in detail by the parties at that hearing. The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim. The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing. Overall, the hearing was legally sufficient, and there has been no allegation to the contrary. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, these claims were previously before the Board in February 2012, at which time they were remanded for additional development.  The Board requested that VAMV records be obtained, that an opinion regarding the etiology of the thoracic/cervical spine disorders, and an examination showing the current severity of the lumbar spine disability.  Records were obtained and adequate VA examinations and no opinions were obtained in 2012.  The RO has complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Increased rating claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disabilities have not significantly changed, uniform ratings are warranted.

The Veteran's lumbar spine disorder is rated as 40 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243, which contemplates forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran filed a claim for an increased rating for his lumbar spine disorder in March 2006.  Treatment records around that time showed symptoms of back pain, including radiation down the left leg and burning sensation in the groin.  A normal gait was noted, with tenderness to palpation and stiffness of the low back.

The Veteran underwent a VA examination in September 2006.  The Veteran reported pain that was aggravated by standing, walking, stairs, lifting, and driving.  Range of motion was flexion to 90 degrees, extension to 25 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 40 degrees.  There was increased lumbar muscle tone on the right and some loss of lumbar curve on the right.  

A VA examination was conducted in July 2007.  The Veteran reported daily pain at 7-8/10 and flare-ups of 10/10 occurring six to seven times per month, lasting two to three days.  The Veteran further stated that his disability interferes with his employment as an electronics repair technician, as he has increased pain with lifting, bending, twisting, kneeling, squatting, and crouching.  He was also unable to do yard work and household maintenance.  A physical examination showed normal spinal curvature with exaggerated tenderness to palpation of lumbar spinous processes and bilateral lumbar paravertebral musculature, bilateral lumbar myofascia, bilateral sacroiliac joints, and bilateral sciatic notch.  Range of motion testing showed flexion to 30 degrees, extension to 10 degrees, bilateral flexion to 10 degrees, and bilateral rotation to 30 degrees.  After repetitive motion, flexion was limited to 26 degrees, extension to 8 degrees, right lateral flexion to 16 degrees, left lateral flexion to 30 degrees, and right lateral rotation to 20 degrees.  The Veteran complained of pain through all ranges but no weakness, fatigueability, or loss of coordination was noted.  The examiner also noted no incapacitation over the prior 12 months due to his back. 

The Veteran filed a statement in January 2009 in which he contended that his VA examination was inadequate.  He also reported that he was absent from work due to his back disorder.  

Chiropractic records from 2009 showed the Veteran continued having chronic low back pain without neurological compromise.  In May 2009, the Veteran denied flare-ups.  Records show functional range of motion of the lumbar spine.  

The Veteran testified before a Decision Review Officer at the RO in April 2010.  He stated that in the past year he had been put on light or off duty from work for 30 to 60 days.  

At the July 2010 Board hearing, the Veteran testified that he was prescribed light duty for periods of three to thirty days due to his back disorder.  He stated that he had incapacitating episodes where has to "lay up and do nothing" for two to three days, once or twice a month.  He also reported symptoms of urinary incontinence and numbness in his legs.  

The Veteran underwent a VA examination in March 2012.  He reported flare-ups of the low back approximately once per month for several days.  Range of motion testing showed flexion to 30 degrees with objective evidence of pain at 20 degrees, extension to 20 degrees with objective evidence of pain at 15 degrees, bilateral flexion and bilateral rotation to 30 degrees with objective evidence of pain at 20 degrees.  There was no additional loss in range of motion after repetitive movement; however, there was weakened movement and pain.  The Veteran also had localized tenderness.  Muscle strength testing was 4/5 with no atrophy.  Neurologic testing showed a mild radiculopathy of the right lower extremity and moderate radiculopathy of the left lower extremity.  The examiner found no additional neurologic abnormalities related to bowel or bladder problems.  The examiner also noted no incapacitating episodes during the past 12 months due to his back disorder.    

The Board finds that an increased evaluation is not warranted.  Although the lay and medical evidence reflects that the Veteran's lumbar spine disability has been manifested by symptoms of pain, stiffness, other functional limitations, and limited range of motion, a higher rating requires ankylosis of the thoracolumbar or entire spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, range of motion findings reflect forward flexion to 30 degrees.  Such findings are consistent with the 40 percent rating currently assigned, but no higher.  

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, without significant additional functional loss; there is nothing to suggest fixation of the lumbar spine.  The Veteran has also retained good muscle strength throughout.  Although there is pain throughout the range of motion, it didn't cause further functional limitations to the point that it more nearly approximates ankyloses.  Although there is additional functional loss competently expressed by the Veteran, the Board finds that it is considered within the 40 percent evaluation, as the evidence of forward flexion is 30 degrees; thus, additional functional loss seems to have been considered within the award of that evaluation.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  First, the Board notes that the Veteran was granted service connection for the bilateral lower extremity neurological manifestations of the lumbar spine disability to the beginning of the appeal period; the Veteran did not appeal these evaluations.  Second, although the Veteran mentioned some urinary incontinence at the Board hearing in 2010, neither the treatment records nor the VA examination reports reflect objective findings of any bladder symptoms.  To the contrary, the 2012 VA examination noted there were no bowel or bladder complications.  Accordingly, there are no additional objective neurological manifestations of the lumbar spine disability.

The Board has considered rating the Veteran based on incapacitating episodes.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A maximum 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran has stated that he has been prescribed periods of light duty due to his back disorder; however, there is no evidence of incapacitating episodes as contemplated by the regulation, which requires doctor-prescribed bed rest.  Although the Veteran has indicated that that there are times during which he has to rest in bed or take on light duty at work due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest, particularly for 6 weeks during any 12 month period on appeal, as required for the increased 60 percent rating.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms, and his reports of constant pain affecting his ability to sit, stand, walk, and sleep.  Certainly, as a layperson, he is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of pain and limited functions, even if credible, there is no proof of unfavorable ankylosis of the lumbar or entire spine.  The medical evidence is more probative of the degree of impairment that his lay statements.

Therefore, the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability is denied.  

Extraschedular consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate. Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, as the criteria assess range of motion, additional functional limitations, neurological manifestations of the disabilities, and incapacitating episodes. Accordingly, these issues need not be referred for consideration of extraschedular ratings.


ORDER

An increased rating in excess of 40 percent for a lumbar spine disorder is denied.  



REMAND

The purpose of this remand is to obtain clarification of the VA examiners opinion regarding causation and aggravation of the Veteran's cervical and thoracic spine disorders.  

Regarding the claims for entitlement to service connection for cervical and thoracic spine disorders, a remand is required to obtain a VA addendum opinion. Where VA provides the veteran with an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, medical opinions should address all appropriate theories of entitlement. Stefl, 21 Vet. App. at 123-24. Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The Veteran currently has diagnoses of cervical and thoracic spine disorders.  Thus, the question that remains is whether these disorders are directly related to service or secondary to his lumbar spine disorder.  

Although the March 2012 VA opinion addresses whether the cervical and thoracic spine disorders are caused by the Veteran's lumbar spine disability, the Board finds that an addendum opinion is necessary to address whether the Veteran's cervical spine and thoracic spine disorder were directly due to service or aggravated by the Veteran's service-connected lumbar spine disability.  

Regarding the claim for entitlement to service connection for bilateral upper extremity radiculopathy, remand is required because the claim is intertwined the claim for entitlement to service connection for cervical and/or thoracic spine disorders. Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The December 2007 VA nerves examiner diagnosed peripheral neuritis of the arms that was "secondary to degenerative disc disease of the cervical spine." The Board is remanding the claim for entitlement to service connection for a cervical spine disorder. Since this remanded issue could be granted upon completion of the development sought, the outcome of the radiculopathy claim may be affected, particularly in light of the December 2007 VA examiner's opinion. For these reasons, the Board finds that the radiculopathy claim is inextricably intertwined with the pending upper spine claim. Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion regarding the Veteran's thoracic spine and cervical spine disorders from the same VA examiner who conducted the March 2012 VA examination.  If the same examiner is not available, provide the Veteran a new comprehensive examination to determine the etiology of his upper spine disorder.  The claims folder, including a copy of this Remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must provide the following medical opinions, in light of prior examination findings and the service and post-service evidence of record, as to whether it is more likely than not (50 percent or greater probability) that: 1) a thoracic spine disorder was caused or aggravated by active military service; 2) a thoracic spine disorder was aggravated by the lumbar spine disorder; 3) a cervical spine disorder was caused or aggravated by active military service; and 4) a cervical spine disorder was aggravated by the lumbar spine disorder. 

The examiner must also provide the following medical opinions, in light of prior examination findings and the service and post-service evidence of record, as to whether it is more likely than not (50 percent or greater probability) that bilateral upper extremity radiculopathy was caused or aggravated by the lumbar  spine disability.  

The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record. Specifically, the examiner shall address the following pieces of evidence:  In-service complaints in 1991 of pain from the hip to the knees; a September 2004 MRI of the cervical spine showing minimal spinal stenosis due to disc bulging and osteophytosis; a January 2006 x-ray showing mild scoliosis at the mid-thoracic level; the Veteran's December 2007 statement at the VA examination giving a history of injuring his back during service and sustaining trauma to the thoracic and cervical spine, in addition to the lumbar spine; the December 2007 letter from the Veteran's physician that the Veteran's degenerative are not common at age 52 with severe symptoms; and the Veteran's July 2010 hearing testimony that he only had problems with his upper back after his low back injury.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, each of the claims listed on the title page must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


